DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 07/14/2021 has been entered. Claims 1, 10, and 17 have been amended. Claims 1-10 and 12-20 are pending.
Response to Arguments
Applicant's arguments filed 07/14/2021 have been fully considered but they are not persuasive. 
Regarding claim 1, applicant argues on pages 1-2 of the Remarks that, Mercea, Slessinger and Havilio fail to teach, disclose or suggest all elements recited by Claims 1, 10 and 17. For example, none of Mercea, Slessinger and Havilio disclose a conductive contact to provide charging disposed within a slot of a housing.
In response to the applicant's argument, examiner respectfully disagrees. Mercea describes conductive pad within a slot of a device through inserting in fig. 3-1 and paragraph 54 that, “the ground contact 316 of the electronic device 300 is configurable to be in electrically conductive contact with ground contact 116 on the body-facing surface of the free end 113 of the clip member 112” Mercea Mercea does not explicitly disclose, “power conductive pad disposed in the slot by the inserting”. Jabori describes a pen clip with power conductive pad in fig. 2 and paragraph 13, “the second end 106 of the clip 102, opposite the first end 108, includes the first set of terminals 1121, 1122 for electrically coupling with the second set of terminals 1181, 1182 on the barrel 104” It would have been obvious to one of ordinary .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 12 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mercea et al (US Pub. 20140078116) in view of Jabori et al (US 20210141469).
Regarding claim 10, Mercea discloses:
A method for coupling an active stylus and information handling system, (refer to fig. 4 and paragraph 67. Describes responsive to the active pen 100 being placed in the charging dock of a suitable electronic device 300, the active pen 100 may determine at 402 that it is receiving a charging voltage from the electronic device 300 via the charging contact 120) the method comprising: 
Removeably coupling a clip to the active stylus to couple a power contact on the outer surface of the active stylus against an interface on an inner surface of the clip, (refer to fig. 8 and paragraph 135. Describes the active pen 800 comprises an elongated clip member 812, which may be permanently or removably attached to the body member 802 via at least one connection 814. Para. 137, describes: The clip-facing surface 817 of the body member 802 comprises a control contact 818 and a charging contact 820, which may be configured in any suitable manner, provided that both the control contact 818 and the charging contact 820 are in electrically conductive contact with the ground contact 816 of the clip 812 during normal operating conditions); 
Inserting the clip into a slot formed in the information handling system housing, (refer to fig. 9 and paragraph 149. Describes contacts 916, 918 and 920 are positioned in the electronic device 900 such that, when the free end 813 of the clip member 812 of the active pen 800 is inserted into the cavity 908) the clip having a ground conductive pad disposed in the slot by the inserting, (refer to fig. 3-1 and paragraph 54. Describes the ground contact 316 of the electronic device 300 is configurable to be in electrically conductive contact with ground contact 116 on the body-facing surface of the free end 113 of the clip member 112
Applying a separation force at a body of the active stylus, (refer to fig. 1-2 and paragraph 38. Describes the clip member 112 comprises a flexible material such that it is able to be flexed away from the body member 102, thereby creating a separation between the ground contact 116 and one or both of the control contact 118 and the charging contact 120); and 
In response to the separation force, separating the body from the clip, the clip remaining inserted in the slot, the active stylus separated from the information handling system, (refer to fig. 1-2, 2, 3-1, 8 and paragraphs 44, 135, 139. Describes the active pen 100 checks whether it has detected a separation of the ground contact 116 from one or both of the control contact 118 and the charging contact 120. Para. 135, describes: the active pen 800 comprises an elongated clip member 812, which may be permanently or removably attached to the body member 802 via at least one connection 814. Para. 139, describes: the active pen 800 may not be configured to transmit a signal, and consequently may be considered to be in a deactivated state. This may occur, for example, when the clip member 812 is separated from the body member 802 by a piece of clothing. Alternatively or additionally, responsive to receiving a charging voltage at the charging contact 820, the switching module 822 may be configured to limit or to deny full power from the battery module 810 to the signal transmission module 808).
Mercea does not explicitly disclose:
Removeably coupling a clip to the active stylus to couple a power contact on the outer surface of the active stylus against a power interface on an inner surface of the clip.
the clip having a power conductive pad and a ground conductive pad disposed in the slot by the inserting; 
Applying power to the clip from within the housing through the conductive pad and ground pad; 
Transferring power through the clip power interface to the active stylus power contact and to a battery integrated in the active stylus;
Jabori teaches:
Removeably coupling a clip to the active stylus to couple a power contact on the outer surface of the active stylus against a power interface on a surface of the clip, (refer to fig. 2 and paragraph 13. Describes once the male electrical connector 110 is connected into the port of the computing device for charging, power may be transferred from the port of the computing device for charging the rechargeable batteries in the digital pen (i.e., via the first and second set of terminals electrically coupled to each other))
The clip having a power conductive pad, (refer to fig. 2 and paragraph 13. Describes the second end 106 of the clip 102, opposite the first end 108, includes the first set of terminals 1121, 1122 for electrically coupling with the second set of terminals 1181, 1182 on the barrel 104); 
Applying power to the clip from within the housing through the conductive pad, (refer to fig. 2 and paragraph 13. Describes once the male electrical connector 110 is connected into the port of the computing device for charging, power may be transferred from the port of the computing device for charging the rechargeable batteries in the digital pen (i.e., via the first and second set of terminals electrically coupled to each other)); 
Transferring power through the clip power interface to the active stylus power contact and to a battery integrated in the active stylus, (refer to fig. 2 and paragraph 13. Describes once the male electrical connector 110 is connected into the port of the computing device for charging, power may be transferred from the port of the computing device for charging the rechargeable batteries in the digital pen (i.e., via the first and second set of terminals electrically coupled to each other));
The two references are analogous art because they both relate with the same field of invention of active stylus with electronic device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a power conductive pad on the clip as taught by Jabori with the clip of the active stylus as disclose by Mercea. The motivation to combine the Jabori reference is to enable the transmission of power for charging of the batteries in the digital pen.
Regarding claim 12, Mercea discloses:
Wherein the transferring power, (refer to fig. 8-9 and paragraphs 148-149. Describes the cavity 908 is configured to receive at least the free end 813 of the clip member 812, and optionally some or all of the remainder of the clip member 812. Para. 149, describes: the charging contact 920 is configurable to be in electrically conductive contact with the charging contact 820 on the body member 802 of the active pen 800) further comprises: 
Aligning a conductive wire integrated in the clip with a charging terminal disposed in the slot, (refer to fig. 3-1 and paragraph 54. Describes the contacts 316, 318 and 320 are positioned in the electronic device 300 such that, when the free end 113 of the clip member 112 of the active pen 100 is inserted into the cavity 308, the contacts 316, 318 and 320 are in electrically conductive contact with the corresponding contacts 116, 118 and 120); 
Communicating power from the charging terminal to a coupling element of the clip that couples at a body of the active stylus, (refer to fig. 9 and paragraphs 151, 145. Describes the charging module 922 may convert a voltage received from a power supply 924 to a voltage suitable for charging the active pen 800. For example, the power supply 924 may be an internal power supply of the electronic device 900. Para. 145, describes: A single wire protocol may be used to exchange authorization information between the active pen 800 and an electronic device via the control contact 818); and 
Communicating power from the conductive wire at the coupling element to a contact pin at the body, (refer to fig. 3-2 and paragraphs 62, 145. Describes the reinforcement pin 122 or the button member 124 may comprise an electrical contact (not shown), and the sliding chamber 322 or the lip 324 may comprise a corresponding electrical contact (not shown), such that the electrical contacts are configurable to be in electrically conductive contact when the when the reinforcement pin 122 and the button member 124 are inserted into the sliding chamber 322. Para. 145, describes: A single wire protocol may be used to exchange authorization information between the active pen 800 and an electronic device via the control contact 818).
Mercea does not explicitly disclose:
transferring power through the clip
Communicating power through the conductive wire to a coupling element of the clip
Jabori teaches:
Transferring power through the clip, (refer to fig. 2 and paragraph 13. Describes once the male electrical connector 110 is connected into the port of the computing device for charging, power may be transferred from the port of the computing device for charging the rechargeable batteries in the digital pen (i.e., via the first and second set of terminals electrically coupled to each other))
Communicating power through the conductive wire to a coupling element of the clip, (refer to fig. 2 and paragraph 13. Describes the first set of terminals 1121, 1122 may be wired to the male electrical connector 110 and the second set of terminals 1181, 1182 may be wired to the rechargeable batteries in the barrel 104. As a result, once the male electrical connector 110 is connected into the port of the computing device for charging, power may be transferred from the port of the computing device for charging the rechargeable batteries in the digital pen (i.e., via the first and second set of terminals electrically coupled to each other))
Regarding claim 12 see the motivation of claim 10.
Regarding claim 14, Mercea discloses:
Wherein the body and clip have cooperating forms that align the conductive wire and contact pin at coupling of the clip to the body, (refer to fig. 3-1 and paragraph 54. Describes the contacts 316, 318 and 320 are positioned in the electronic device 300 such that, when the free end 113 of the clip member 112 of the active pen 100 is inserted into the cavity 308, the contacts 316, 318 and 320 are in electrically conductive contact with the corresponding contacts 116, 118 and 120. Para. 62, describes: the reinforcement pin 122 or the button member 124 may comprise an electrical contact (not shown), and the sliding chamber 322 or the lip 324 may comprise a corresponding electrical contact (not shown), such that the electrical contacts are configurable to be in electrically conductive contact when the when the reinforcement pin 122 and the button member 124 are inserted into the sliding chamber 322).
Regarding claim 15, Mercea discloses:
Monitoring with the information handling system an electric state of the clip at the housing interior, (refer to fig. 3-1, 5 and paragraph 70. Describes active pen 100 may provide a voltage at the control contact 118 that is indicative of the temperature of the battery module 110. This voltage may be monitored by the electronic device 300
Issuing an alarm from the information handling system if the electric state indicates separation of the active stylus from the clip, (refer to fig. 2, 5 and paragraphs 71, 87. Describes at any point during this time, the active pen 100 may check that the pen contacts are separated, if so, the active pen 100 may continue to limit full power to the signal transmission module. Para. 87, describes: Optionally, the electronic device 300 may generate a user-output notification at 512 to notify the user that charging of the active pen 100 has been disabled, and optionally that the charging has been disabled due to the detection of an unsuitable temperature of the battery module 110).
Claims 1-9, 13 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mercea et al (US Pub. 20140078116) in view of Jabori et al (US 20210141469) in further view of Havilio et al (US Pub. 20140253468).
Regarding claim 1, Mercea discloses:
A portable information handling system, (refer to fig. 3-1 and paragraph 51. Describes electronic device 300 may be a portable electronic device) comprising: 
A portable housing having a slot formed at one side, (refer to fig. 3-1 and paragraph 53. Describes a second opposing surface 306 that is coincident with an internal surface of a cavity 308 within a body of the electronic device); 
A processor integrated in the portable housing and operable to process information, (refer to fig. 9 and paragraph 152. Describes electronic device 900 may optionally comprise a processor 926 and a memory 928. The memory 928 may store code which, when executed by the processor 926, results in any of the steps of the method 500 and/or the method 700); 
A memory integrated in the portable housing and interfaced with the processor, the memory operable to store the information, (refer to fig. 9 and paragraph 152. Describes electronic device 900 may optionally comprise a processor 926 and a memory 928. The memory 928 may store code which, when executed by the processor 926, results in any of the steps of the method 500 and/or the method 700); 
A display integrated in the portable housing and interfaced with the processor, the display presenting the information as visual images, (refer to fig. 9 and paragraph 158. Describes for example, the electronic device 900 may cause a message to be displayed on the touch screen 930. Fig 9 depicts a link between the screen and the processor); 
A power supply operable to power the processor, memory and display, the power supply having a charging terminal exposed in the slot, (refer to fig. 9 and paragraph 151. Describes the charging module 922 may convert a voltage received from a power supply 924 to a voltage suitable for charging the active pen 800. For example, the power supply 924 may be an internal power supply of the electronic device 900, such as a battery); and 
An active stylus having a body terminating in a tip, at a first end and a power contact at a second end, a battery powering the tip, (refer to fig. 3-1, 8 and paragraphs 133, 137. Describes active pen 800 comprises an elongated body member 802 that includes a tip 804 and a rear end 806. The battery module 810 may comprise one or more batteries and is configurable to provide power to the signal transmission module 808. Para. 137, describes: The clip-facing surface 817 of the body member 802 comprises a control contact 818 and a charging contact 820, which may be configured in any suitable manner) a charger interfaced with the battery, (refer to fig. 8 and paragraph 141. Describes the switching module 826 may be configurable to limit the charging voltage that is provided from the charging contact 820 to the battery module 810) and a clip removably coupled to the body at the second end over the power contact, (refer to fig. 8 and paragraphs 135, 137. Describes the active pen 800 comprises an elongated clip member 812, which may be permanently or removably attached to the body member 802 via at least one connection 814. Para. 137, describes: The clip-facing surface 817 of the body member 802 comprises a control contact 818 and a charging contact 820, which may be configured in any suitable manner) the clip integrating a charging interface that aligns at one end of the clip with the charging terminal in the slot and at an opposing end with the power contact exposed at the outer surface of the body, (refer to fig. 3-1, 8 and paragraphs 54. Describes the ground contact 316 of the electronic device 300 is configurable to be in electrically conductive contact with ground contact 116 on the body-facing surface of the free end 113 of the clip member 112, the control contact 318 is configurable to be in electrically conductive contact with the control contact 118 on the clip-facing surface of the body member 102 of the active pen 100, and the charging contact 320 is configurable to be in electrically conductive contact with the charging contact 120 on the clip-facing surface of the body member 102 of the active pen 100. Further refer to para. 137 for pen contact) the charging interface having a ground conductive pad aligned at the charging terminal in the slot, (refer to fig. 3-1 and paragraph 54. Describes the ground contact 316 of the electronic device 300 is configurable to be in electrically conductive contact with ground contact 116 on the body-facing surface of the free end 113 of the clip member 112).
Mercea does not explicitly disclose:
An active stylus having a body terminating in a capacitive tip, a battery 12powering the capacitive tip
The charging interface having a power conductive pad and a ground conductive pad aligned at the charging terminal in the slot to accept power from the charging terminal and communicate the power through the clip to the power contact.
Jabori teaches:
The charging interface having a power conductive pad and a ground conductive pad aligned at the charging terminal in the slot to accept power from the charging terminal and communicate the power through the clip to the power contact, (refer to fig. 2 and paragraph 13. Describes the second end 106 of the clip 102, opposite the first end 108, includes the first set of terminals 1121, 1122 for electrically coupling with the second set of terminals 1181, 1182 on the barrel 104. Once the male electrical connector 110 is connected into the port of the computing device for charging, power may be transferred from the port of the computing device for charging the rechargeable batteries in the digital pen (i.e., via the first and second set of terminals electrically coupled to each other))
The two references are analogous art because they both relate with the same field of invention of active stylus with electronic device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a power conductive pad on the clip as taught by Jabori with the clip of the active stylus as disclose by Mercea. The motivation to combine the Jabori reference is to enable the transmission of power for charging of the batteries in the digital pen.
Jabori does not teach:
An active stylus having a body terminating in a capacitive tip, a battery 12powering the capacitive tip
Havilio teaches:
An active stylus having a body terminating in a capacitive tip, a battery 12powering the capacitive tip, (refer to fig. 1c, 3a and paragraphs 19, 59. Describes the stylus may be a capacitive stylus, an active stylus, or any other suitable pen-like implement for interacting with the touch sensitive surface. Para. 59, describes: the color indication module is located at the top of the stylus, the tip of the stylus, and/or around the body of the stylus. In some cases, the stylus includes a rechargeable battery that recharges using the touch sensitive device)
The three references are analogous art because they both relate with the same field of invention of active stylus with electronic device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a capacitive stylus with tip as taught by Havilio with the a power conductive pad on the clip as taught by Jabori with the clip of the active stylus as disclose by Mercea. The motivation to combine the Havilio reference is to enable accurate transmission of interactions with the touch sensitive device using a stylus with the option of non-contact communication.
Regarding claim 17, Mercea discloses:
An active stylus, (refer to fig. 8 and paragraph 133. Describes active pen 800) comprising: 
A body having an interior, (refer to fig. 3-1 and paragraph 32. Describes portion of the exterior surface of the body member 102 comprises electrically conductive contacts 118 and 120); 
A tip disposed at one end of the body, (refer to fig. 8 and paragraph 133. Describes active pen 800 comprises an elongated body member 802 that includes a tip 804 and a rear end 806. The battery module 810 may comprise one or more batteries and is configurable to provide power to the signal transmission module 808); 
A battery disposed in the interior and interfaced with the tip, (refer to fig. 8 and paragraph 133. Describes active pen 800 comprises an elongated body member 802 that includes a tip 804 and a rear end 806. The battery module 810 may comprise one or more batteries and is configurable to provide power to the signal transmission module 808); 
A charger interfaced with the battery, (refer to fig. 8 and paragraph 141. Describes the switching module 826 may be configurable to limit the charging voltage that is provided from the charging contact 820 to the battery module 810); 
A power contact interfaced with the charger and exposed at an exterior of the body, (refer to fig. 3-1, 8 and paragraph 138. Describes for example, while the ground contact 816 is in electrically conductive contact with the control contact 818 and the charging contact 820, the switching module 822 may be configured to supply power from the battery module 810 to the signal transmission module 808); and 
A clip having a coupling element that couples to the body over the power contact, (refer to fig. 8 and paragraph 137. Describes the clip-facing surface 817 of the body member 802 comprises a control contact 818 and a charging contact 820, which may be configured in any suitable manner, provided that both the control contact 818 and the charging contact 820 are in electrically conductive contact with the ground contact 816 of the clip 812 during normal operating conditions).
Mercea does not explicitly disclose:
A capacitive tip
A clip having a coupling element that couples to the body and integrating a conductive element to transfer power from a power conductive pad disposed at an end of the clip opposite the coupling element and through the clip to the power contact
Jabori teaches:
A clip having a coupling element that couples to the body and integrating a conductive element to transfer power from a power conductive pad disposed at an end of the clip opposite the coupling element and through the clip to the power contact, (refer to fig. 2 and paragraph 13. Describes the second end 106 of the clip 102, opposite the first end 108, includes the first set of terminals 1121, 1122 for electrically coupling with the second set of terminals 1181, 1182 on the barrel 104. Once the male electrical connector 110 is connected into the port of the computing device for charging, power may be transferred from the port of the computing device for charging the rechargeable batteries in the digital pen (i.e., via the first and second set of terminals electrically coupled to each other)).
Jabori does not teach:
A capacitive tip
Havilio teaches:
A capacitive tip, (refer to fig. 1c, 3a and paragraphs 19, 59. Describes the stylus may be a capacitive stylus, an active stylus, or any other suitable pen-like implement for interacting with the touch sensitive surface. Para. 59, describes: the color indication module is located at the top of the stylus, the tip of the stylus, and/or around the body of the stylus. In some cases, the stylus includes a rechargeable battery that recharges using the touch sensitive device)
Regarding claim 17 see the motivation of claim 1.
Regarding claim 2, Mercea discloses:
Wherein the slot is formed on a side surface of the first housing portion to hold the stylus at the side surface when the clip inserts in the slot, (refer to fig. 3-1, 8 and paragraphs 53-54. Describes the contacts 316, 318 and 320 are positioned in the electronic device 300 such that, when the free end 113 of the clip member 112 of the active pen 100 is inserted into the cavity 308).
Mercea and Jabori do not explicitly disclose:
First and second housing portions rotationally coupled together by a hinge;
Havilio teaches:
First and second housing portions rotationally coupled together by a hinge, (refer to fig. 1a-b and paragraph 16. Describes the device may be any electronic device having a touch sensitive user interface and capability for displaying content to a user, such as a mobile phone or mobile computing device such as an eReader or laptop. It would have been obvious that a laptop would be rotationally coupled together by a hinge by design);
Regarding claim 2 see the motivation of claim 1.
Regarding claim 4, Mercea discloses:
A processor integrated in the active stylus body and interfaced with the charger, (refer to fig. 8 and paragraph 143. Describes when executed by the processor 830, causes the active pen 800 to perform any of the actions 602, 604 and 606. The authorization module 828 may be configurable to determine whether a challenge has been received from the electronic device, via the control contact 818); and 
An embedded controller disposed in the portable housing and configured to communicate with the processor through the clip charging interface, (refer to fig. 8, 9 and paragraphs 143, 145, 152. Describes when executed by the processor 830, causes the active pen 800 to perform any of the actions 602, 604 and 606. Para. 145, describes: Both the electronic device and the active pen 800 may share a single communication line and transmit data sequentially. Para. 152, describes: when executed by the processor 926, results in any of the steps of the method 500 and/or the method 700).
Regarding claim 5, Mercea discloses:
Wherein the power contact comprises a pin biased outward from the body to press against the clip, (refer to fig. 3-2 and paragraph 60. Describes the active pen 100, which comprises a reinforcement pin 122 extending from a surface of the active pen 100 such that it is aligned with the clip member 112).
Regarding claim 6, Mercea discloses:
Wherein the clip and body have coordinated shapes that align the clip charging interface and pin, (refer to fig. 3-1, 3-2 and paragraphs 53-54. Describes the contacts 316, 318 and 320 are positioned in the electronic device 300 such that, when the free end 113 of the clip member 112 of the active pen 100 is inserted into the cavity 308. Para. 60, describes: the active pen 100, which comprises a reinforcement pin 122 extending from a surface of the active pen 100 such that it is aligned with the clip member 112).
Regarding claim 7, Mercea discloses:
Wherein the clip inner circumference integrates a conductive ring aligned with the pin to maintain power transfer independent of a rotational orientation of the clip and body, (refer to fig. 3-1, 8, 3-2 and paragraph 137, 62. Describes the clip-facing surface 817 of the body member 802 comprises a control contact 818 and a charging contact 820, which may be configured in any suitable manner, provided that both the control contact 818 and the charging contact 820 are in electrically conductive contact with the ground contact 816 of the clip 812. Para. 62, describes: the reinforcement pin 122 or the button member 124 may comprise an electrical contact (not shown), and the sliding chamber 322 or the lip 324 may comprise a corresponding electrical contact (not shown), such that the electrical contacts are configurable to be in electrically conductive contact when the when the reinforcement pin 122 and the button member 124 are inserted into the sliding chamber 322).
Mercea and Jabori do not explicitly disclose:
Wherein the clip 2inner circumference integrates a conductive ring aligned with the pin to maintain 3power transfer independent of a rotational orientation of the clip and body
Havilio teaches:
A ring, (refer to fig. 1c and paragraph 38. Describes the stylus may have a color display module that displays the primary active color in an upper ring on the stylus and the secondary active color in a lower ring on the stylus)
Mercea, Jabori and Havilio do not explicitly disclose:
Wherein the clip 2inner circumference integrates a conductive ring aligned with the pin to maintain 3power transfer independent of a rotational orientation of the clip and body
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 8, Mercea discloses:
An alarm integrated in the housing and operable to detect detachment of the body from the clip, (refer to fig. 2, 5 and paragraphs 71, 87. Describes at any point during this time, the active pen 100 may check that the pen contacts are separated, if so, the active pen 100 may continue to limit full power to the signal transmission module. Para. 87, describes: Optionally, the electronic device 300 may generate a user-output notification at 512 to notify the user that charging of the active pen 100 has been disabled, and optionally that the charging has been disabled due to the detection of an unsuitable temperature of the battery module 110).
Regarding claim 9
An alarm integrated and operable to detect detachment of the 3body from the clip, (refer to fig. 2, 5 and paragraphs 71, 87. Describes at any point during this time, the active pen 100 may check that the pen contacts are separated, if so, the active pen 100 may continue to limit full power to the signal transmission module. Para. 87, describes: Optionally, the electronic device 300 may generate a user-output notification at 512 to notify the user that charging of the active pen 100 has been disabled, and optionally that the charging has been disabled due to the detection of an unsuitable temperature of the battery module 110)
Mercea, Jabori and Havilio do not explicitly disclose:
An alarm integrated in the body
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987)
Regarding claim 13, Mercea discloses:
Wherein the conductive wire forms 2around an interior side of the clip to interface with the contact pin, (refer to fig. 3-1, 8, 3-2 and paragraphs 137, 62. Describes the clip-facing surface 817 of the body member 802 comprises a control contact 818 and a charging contact 820, which may be configured in any suitable manner, provided that both the control contact 818 and the charging contact 820 are in electrically conductive contact with the ground contact 816 of the clip 812. Para. 62, describes: the reinforcement pin 122 or the button member 124 may comprise an electrical contact (not shown), and the sliding chamber 322 or the lip 324 may comprise a corresponding electrical contact (not shown), such that the electrical contacts are configurable to be in electrically conductive contact when the when the reinforcement pin 122 and the button member 124 are inserted into the sliding chamber 322).
Mercea and Jabori do not explicitly disclose:
Wherein the conductive wire forms a ring 2around an interior side of the clip to interface with the contact pin at plural rotational 3orientations.
Havilio teaches:
A ring, (refer to fig. 1c and paragraph 38. Describes the stylus may have a color display module that displays the primary active color in an upper ring on the stylus and the secondary active color in a lower ring on the stylus)
Mercea, Jabori and Havilio do not explicitly disclose:
Wherein the conductive wire forms a ring 2around an interior side of the clip to interface with the contact pin at plural rotational 3orientations.
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 16, Mercea discloses
Monitoring with the active stylus an electrical state of the clip, (refer to fig. 3-1, 5 and paragraph 71. Describes responsive to detecting at 402 that a charging voltage is being received from the electronic device 300, the active pen 100 may continue to monitor the temperature of the battery module 110); and 
Issuing an alarm if the electric state indicates separation of the active stylus from the clip, (refer to fig. 2, 5 and paragraphs 71, 87. Describes at any point during this time, the active pen 100 may check that the pen contacts are separated, if so, the active pen 100 may continue to limit full power to the signal transmission module. Para. 87, describes: Optionally, the electronic device 300 may generate a user-output notification at 512 to notify the user that charging of the active pen 100 has been disabled, and optionally that the charging has been disabled due to the detection of an unsuitable temperature of the battery module 110).
Mercea, Jabori and Havilio do not explicitly disclose:
Issuing an alarm from the active stylus
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987)
Regarding claim 18, Mercea discloses:
An alarm disposed in the interior and interfaced with the power contact to issue an alarm notification if an electrical state detected at the power contact indicates separation of the clip from the body, (refer to fig. 2, 5 and paragraphs 71, 87. Describes at any point during this time, the active pen 100 may check that the pen contacts are separated, if so, the active pen 100 may continue to limit full power to the signal transmission module. Para. 87, describes: Optionally, the electronic device 300 may generate a user-output notification at 512 to notify the user that charging of the active pen 100 has been disabled, and optionally that the charging has been disabled due to the detection of an unsuitable temperature of the battery module 110).
Regarding claim 19, Mercea discloses:
A processor disposed in the body interior and operable to process information, (refer to fig. 9 and paragraph 152. Describes electronic device 900 may optionally comprise a processor 926 and a memory 928. The memory 928 may store code which, when executed by the processor 926, results in any of the steps of the method 500 and/or the method 700); and 
Memory disposed in the body interior and interface with the processor, the memory operable to store the information, (refer to fig. 9 and paragraph 152. Describes electronic device 900 may optionally comprise a processor 926 and a memory 928. The memory 928 may store code which, when executed by the processor 926, results in any of the steps of the method 500 and/or the method 700); 
Wherein the processor communicates with an external device by signals communicated through the power contact and clip, (refer to fig. 9 and paragraph 151. Describes the charging module 922 may convert a voltage received from a power supply 924 to a voltage suitable for charging the active pen 800. For example, the power supply 924 may be an internal power supply of the electronic device 900, such as a battery
Regarding claim 20, Mercea discloses:
An inner surface of the clip aligned to communicate with the power contact at the clip relative to the body, (refer to fig. 3-1, 8 and paragraph 137. Describes the clip-facing surface 817 of the body member 802 comprises a control contact 818 and a charging contact 820, which may be configured in any suitable manner, provided that both the control contact 818 and the charging contact 820 are in electrically conductive contact with the ground contact 816 of the clip 812. Further refer to para. 54)
Mercea and Jabori do not explicitly disclose:
A conductive ring formed on an inner surface of the clip and aligned to communicate with the power contact at plural rotational orientations of the clip relative to the body
Havilio teaches:
A ring, (refer to fig. 1c and paragraph 38. Describes the stylus may have a color display module that displays the primary active color in an upper ring on the stylus and the secondary active color in a lower ring on the stylus)
Mercea, Jabori and Havilio do not explicitly disclose:
A conductive ring 2formed on an inner surface of the clip and aligned to communicate with the power contact at plural rotational orientations of the clip relative to the body.
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from Ex parte Masham, 2 USPQ2d 1647 (1987)
Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mercea et al (US Pub. 20140078116) in view of Jabori et al (US 20210141469) in further view of Havilio et al (US Pub. 20140253468) further in view of CHUN et al (US Pub. 20170075640).
Regarding claim 3, Mercea, Jabori and Havilio do not disclose:
Wherein the 2display extends over both the first and second housing portions.
CHUN teaches:
Wherein the 2display extends over both the first and second housing portions, (refer to fig. 4, 11B and paragraph 91. Describes the first display 410 and the second display 420 may be formed in a functionally divided display).
The four references are analogous art because they both relate with the same field of invention of display electronic device.
It would have been obvious to one of ordinary skill in the art to modify the device to include a dual display device because such modification is the result of simple substitution of one known element (touch sensitive electronic device) for another (dual display device) producing a predictable result. More specifically, both devices perform the same general and predictable function, the predictable function displaying an image, a video, and/or data to a user. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEDAYO B ILUYOMADE whose telephone number is (571)270-7118.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/IFEDAYO B ILUYOMADE/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        08/10/2021